Citation Nr: 0212550	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  95-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that denied his application to reopen a claim 
of entitlement to service connection for back disability.  
The veteran perfected a timely appeal of this determination 
to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In an October 1979 rating action, the RO denied service 
connection for a back condition; the veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal this determination, and the decision became final.

3.  Evidence added to the record since the October 1979 
rating decision that denied service connection for a back 
condition is so significant that it must be considered in 
order to fairly decide the merits of the case.

4.  With resolution of all reasonable doubt in the veteran's 
favor, his degenerative disc disease of the lumbar spine had 
its onset during service.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1979 decision, which denied 
the veteran's claim of service connection for a back 
condition, is final.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. §§ 3.160(d), 
19.118, 19.153 (1979).

2.  Evidence received since the October 1979 RO rating 
decision is new and material; the claim of entitlement to 
service connection for a back condition is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran's degenerative disc disease of the lumbar 
spine is due to an injury incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for a back condition, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his back disability and VA 
has obtained an opinion as to the etiology of this 
disability.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a March 2002 letter, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  Although 
some potentially pertinent evidence remains outstanding (the 
RO has acknowledged that the service medical records do not 
appear to be complete, and some VA treatment records have not 
been associated with the claims folder), in light of the 
following decision reopening the veteran's claim of service 
connection for a back condition and then granting service 
connection for degenerative disc disease of the lumbar spine, 
the veteran is not prejudiced by consideration of his appeal 
at this time.  


II.  Application to reopen claim of service connection for a 
back condition

In an unappealed October 1979 rating decision, the RO denied 
service connection for a back condition on the basis that it 
was due to the veteran's faulty posture, which it explained, 
was a developmental abnormality.  The veteran was provided 
notice of the decision and of his appellate rights, but he 
did not appeal the determination and the decision became 
final.

The evidence of record at the time of the October 1979 
determination was limited to the available service medical 
records, which reflect that, at service entry, the veteran's 
spine was normal.  The Report of Medical Examination at 
service separation, dated in November 1953 shows, however, 
that the examiner indicated that his spine was abnormal.  In 
doing so, the physician stated that the veteran suffered from 
backaches that were due to a reversal of the normal dorso-
lumbar spine curvature.  

Because the veteran did not submit a Notice of Disagreement 
to the October 1979 rating decision, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. §§ 3.160(d), 
19.118, 19.153 (1979).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined 
by the regulation in effect when the veteran filed his 
application to reopen his left knee disability claim in 
August 1993, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

In this regard, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  The amended definition of new 
and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in August 1993.

Evidence associated with the claims folder since the October 
1979 rating decision includes VA inpatient and outpatient 
treatment records, dated in the 1990s; several VA examination 
reports; a transcript of the testimony of the veteran and his 
spouse at an RO hearing conducted in February 1999; and 
numerous statements and written argument submitted by or on 
behalf of the veteran.

Of particular significance are the records showing that the 
veteran has been diagnosed as having degenerative disc 
disease of the lumbar spine at L5-S1, which is a disability 
for which service connection is available, together with the 
medical opinion offered by the October 1999 VA examiner, in 
which he specifically indicated that the veteran's low back 
disability had its onset during service.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for a back disability.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection for this condition 
is reopened.


III.  Service connection for back disability

Having reopened the previously and finally denied claim for 
service connection for a back disability the Board turns to a 
de novo review of the record and consideration of the claim 
on the merits.  Manio, supra.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

In support of his application to reopen, the veteran has 
repeatedly reported, in both statements and testimony, that 
he sustained an injury to his low back in late 1953 and that 
he received treatment from a medical corpsman and that he has 
had chronic back problems since that time.  In addition, he 
identified several former service colleagues, now 
unfortunately deceased, who he indicated could corroborate 
the occurrence of this in-service injury.

In this capacity, the Board finds the veteran to be very 
credible concerning his report of sustaining an in-service 
injury to his back in late 1953.  The Board notes that this 
is in harmony with the available service medical records, 
which reflect that his back was normal at entrance and 
abnormal at separation.  Moreover, the Board observes that, 
at virtually every opportunity during the course of this 
extended appeal, which has been pending since August 1993, 
the veteran has repeatedly reported in a consistent manner 
the details of this incident.  In addition, he has identified 
and attempted to locate his former service colleagues who 
would confirm the in-service injury but has submitted 
evidence showing that they unfortunately have died.

The Board observes that in the October 1999 VA examination 
report, the physician, following his physical examination of 
the veteran, diagnosed him as having degenerative disc 
disease of the lumbar spine and opined that the condition was 
related to his in-service injury.  The Board notes that this 
is the only competent medical evidence of record that 
addresses the etiology of the veteran's back condition.  In 
light of the foregoing, in the absence of any contradictory 
medical evidence, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
the veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.

ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

